Citation Nr: 9904418	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a waiver of the recovery of an overpayment 
of benefits in the calculated amount of $17,904.00.

2.  Entitlement to death benefits pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1916 to January 
1919.  The veteran died in February 1962.  The appellant is 
the widow of the veteran.  

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1995 from the North Little Rock, 
Arkansas, Regional Office (RO).  The issue of entitlement to 
a waiver of the recovery of an overpayment of benefits in the 
amount of $17,904.00, will be addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
February [redacted], 1962, with an immediate cause of death as 
myocardial infarction, posterior and septal, recent, as due 
to hypertensive cardiovascular disease.

2.  There is no competent medical evidence of record that 
establishes that the treatment rendered by the VA was related 
to or involved veteran's death.


CONCLUSION OF LAW

The claim for death benefits under 38 U.S.C.A. § 1151 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran received 
medical treatment at the VA Medical Center (VAMC) in North 
Little Rock, Arkansas, which caused or contributed to his 
death.  She specifically alleges that the veteran was treated 
with an overdose of the heart medicine digitalis in 1958 and 
which resulted in, or contributed to, the veteran's death in 
February 1962.  In the alternative, she appears contends that 
the digitalis should not have been prescribed for an enlarged 
heart and this consequently resulted in, or contributed to, 
his cause of death.  She therefore alleges that VA benefits 
are accordingly warranted pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern: 

(1)  The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately. 

(i)	As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 

(ii)	As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2)	Compensation will not be payable under 38 U.S.C.A. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except ult of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.  

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Veterans Appeals 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable will be applied, unless Congress provided otherwise 
or permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Accordingly, the more favorable version of 
38 U.S.C.A. § 1151, in effect before October 1997, will be 
applied to the appellant's claim.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that it is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  The Court has held that 
in order to be a well- grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
While the Caluza case pertains to the issue of service 
connection, the rationale is also applicable to the current 
claim.

The veteran's death certificate reflects that the veteran 
died on February [redacted], 1962, with the immediate cause 
of death reported as myocardial infarction, posterior and septal, 
recent, due to hypertensive cardiovascular disease.  An 
autopsy was performed which confirmed the cause of death.

The evidence of record demonstrates that the veteran was 
hospitalized at a VA hospital from January 1956 to October 
1956.  The clinical history indicated that the veteran had 
been hypertensive for five years.  Laboratory work-up 
included an electrocardiogram, which showed a right bundle 
branch block.  A chest x-ray showed marked enlargement of the 
transverse diameter of the heart and left ventricular 
enlargement.  The discharge diagnoses included the following 
diagnoses:  Hypertensive cardiovascular disease, treated, 
improved; left ventricular hypertrophy; normal sinus rhythm, 
Class III C; pulmonary embolism, due to unknown cause, 
treated, improved; emphysema, pulmonary, due to unknown 
cause, treated and improved; and fibrosis, pulmonary, due to 
unknown cause, treated, improved.  The discharge summary also 
indicates that the veteran was recommended to take 
"Digitalis leaf, 0.1 gm daily."

The veteran was hospitalized at the VAMC in Memphis, 
Tennessee, in July 1958 for several complaints, including 
shortness of breath and dyspnea on exertion.  An 
electrocardiogram showed a right bundle branch block.  A 
chest x-ray showed moderate enlargement of the heart.  While 
hospitalized, the veteran was placed on a diet and digitalis.  
He was discharged later in July 1958 with a diagnosis of 
hypertensive cardiovascular disease, treated, improved, left 
ventricular hypertrophy compensated, normal sinus rhythm, and 
Class III C.  It was recommended that he follow his 
prescribed diet and take digitalis.

He was hospitalized at a VA facility from August 1958 to 
October 1958.  The clinical history indicated the presence of 
dyspnea on exertion for the prior five to six years with a 
dull ache in the left precordial area and pain radiating into 
the left shoulder and down the left arm.  He had been placed 
on nitroglycerin the prior year and now occasional anginal 
pain.  The admitting diagnoses included arteriosclerotic 
heart disease with myocardial insufficiency, congestive heart 
failure, and Class III-C.  
While hospitalized it was reported that he was receiving a 
daily maintenance dose of .2mg digitoxin.  The digitoxin was 
decreased to .15mg due to coupling shown on his EKG, which 
ceased after the digitalis was decreased.  Subsequent EKGs 
were negative. The discharge diagnoses included 
arteriosclerotic heart disease, myocardial insufficiency, 
cardiac enlargement, angina pectoris, Class III-C.  
Recommendations included digitoxin .15mg q.d.

The veteran was hospitalized at a VA medical facility in 
February 1962.  At that time it was reported that on the day 
of admission the veteran was hurting all over and experienced 
extreme sudden dyspnea, and collapsed.  The tentative 
diagnosis was arteriosclerotic heart disease with probable 
recent myocardial infarction, and hypertensive cardiovascular 
disease.  X-rays showed an enlarged heart.  The veteran's 
condition deteriorated and he expired later in February 1962.  
The terminal diagnoses were infarction of the myocardium due 
to coronary arthrosclerosis, arteriosclerotic heart disease 
with general cardiac enlargement, posterior myocardial 
infarction, acute, normal sinus mechanism, right bundle 
branch block, and congestive heart failure.  

The autopsy protocol confirmed the terminal diagnoses. The 
autopsy report indicates that the "most significant finding 
was a 800 Gm. heart in a patient with prolonged hypertension 
and evidence of remote left ventricular infarcts."

The appellant provided testimony at hearing at the RO in 
August 1995.  At that time she testified that she was 
informed by physicians subsequent to the veteran's treatment 
in 1958 that the VA-prescribed heart medicine digitalis had 
caused an additional heart attack in the veteran.  She has 
specifically alleged that she was informed by physicians that 
the prescribed dose of digitalis was excessive and thus 
resulted in a heart attack.  The appellant has further 
contended that she was informed by physicians that digitalis 
was an inappropriate medicine to prescribe to the veteran due 
to his enlarged heart.

As stated above, the appellant contends that she is entitled 
to death as a consequence of medical treatment provided by 
VA.  The evidence demonstrates that the veteran was being 
treated for heart disease by the VA.  An enlarged heart was 
also demonstrated.  His treatment included digitalis.  
However, the appellant has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which reflects that the treatment regimen 
prescribed by the VA for the veteran's heart disease, to 
include the digitalis, was medically incorrect nor is there 
any competent medical evidence which establishes any 
relationship between said treatment and the cause of the 
veteran's death.  

There is no medical evidence of record which indicates that 
the veteran's death has any relationship whatsoever to an 
overdose or faulty prescription of the drug digitalis or that 
this treatment resulted in any additional disability which 
was related to the veteran's death.  The appellant's 
contentions as to the veteran's cause of death as a result of 
medical treatment provided by VA are not supported by 
clinical evidence, and accordingly do not provide a 
sufficient basis upon which to find her claim well grounded. 

The Board further notes that the appellant has not 
demonstrated that she has medical training, or is otherwise 
competent to render medical opinions.  Accordingly, her 
contentions are merely speculative and are of no probative 
value.  Moray v. Brown, 5 Vet.App. 211, 214 (1993), see also 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  After 
reviewing the evidence, the Board finds that appellant has 
not submitted a well grounded and must be denied.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied in the 
statement of the case.

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein.  Furthermore, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine 
per 38 U.S.C.A. § 5107. 


ORDER

Entitlement to death benefits pursuant to 38 U.S.C.A. § 1151 
is denied.


REMAND

The appellant contends, in essence, that she is entitled to a 
waiver of the recovery of an overpayment of VA benefits.  At 
the outset, the Board notes that the appellant does not 
contest the propriety of the creation of the overpayment 
designated by VA.  She essentially argues that she is 
entitled to waiver of recovery of the overpayment, based on 
error on the part of VA in sending her a check she was not 
entitled to, and the financial hardship that would accompany 
a repayment obligation.

The evidence of record demonstrates that due to unreported 
income of the appellant an overpayment in the amount of 
17,904 was created.  The VA subsequently indicated that their 
calculations were incorrect and reduced the amount of the 
overpayment by $15,896.00.  However, due to an error on the 
part of VA, a check in the amount of $15,896.00 was mailed to 
the appellant who negotiated the check.

Both the appellant and her representative indicate that the 
overpayment was the result of a gross error by the VA.  The 
Board construes these statements as a claim for consideration 
of administrative error on the part of the VA in the creation 
of the debt under U.S.C.A. § 5112 (West 1991); 38 C.F.R. § 
3.500(b)(2) (1998).  The Board further finds that this aspect 
of the claim relates directly to the existence of the 
indebtedness at issue and, therefore, is inextricably 
intertwined with the question of whether recovery of the 
indebtedness should be waived, and must be adjudicated prior 
to the consideration of waiver.  The representative has 
indicated that the appellant paid bills with the $15,896.00.

A review of the evidence reflects that a copy of the letter 
from the VA to the appellant explaining the basis for the 
payment of the check in the amount of $15,896.00 is not of 
record.  

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should request the appellant 
to provide an explanation regarding the 
disposal of the $15,896.00 between 
January 1998 when she received the check 
and March 1998 when she was notified of 
the error.  She should submit copies of 
any receipts regarding any debts paid.  
The RO should also notify the appellant 
that she may submit additional evidence 
and arguments in support of her claim.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO is requested to associate with 
the claims folder a copy of the letter to 
the appellant which provided an 
explanation as to the basis of her 
entitlement to a payment of $15,896.00

3.  The Committee Waivers and Compromises 
is requested to render a determination as 
to whether the overpayment was the result 
of sole administrative error on the part 
of the VA pursuant to 38 U.S.C.A. § 5112.  

If the benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

